The record in this case presents nothing for review. No case is made out, or appears to have been settled, or a single exception to have been taken. The only evidence that a trial has taken place is an order purporting to have been made at Special Term, which recites that the action has been brought to trial, etc., and a motion made to dismiss the complaint, and directs that the same be dismissed with costs, unless the plaintiff moves to amend his complaint within ten days from the date of the service of a copy of the order.
There is also a notice of appeal from the order to the General Term, of a subsequent date, and a statement that a judgment was entered for a failure to comply with the terms of the order for costs, and after this a notice of appeal from judgment to the General Term.
The appeal from the order does not bring up for review the proceedings upon a trial, and, as there are no exceptions, the appeal from the judgment presents no question for consideration. Where there is no case made or settled, showing that any question was raised, or any exceptions taken, and no *Page 157 
report of a referee, or findings of the court, with exceptions, this court has no jurisdiction and no appeal lies. (Doty v.Carolus, 31 N.Y., 547; Weed v. N.Y.  H.R.R. Co.,
29 id., 616.)
The appeal must be dismissed, with costs.
All concur.
Appeal dismissed.